Citation Nr: 1041947	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a cervical strain, 
claimed as a pinched disc in the neck.

2. Entitlement to service connection for an acquired psychiatric 
disorder to include adjustment disorder with mixed disturbances 
of emotion and conduct and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty for training from October 2004 
to February 2005 and active duty from August 2005 to December 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim for service connection 
for a cervical strain, claimed as a pinched disk in the neck, and 
for PTSD.

In February 2009, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it is, causes him.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The record on appeal indicates that a May 2007 VA discharge 
report notes that the Veteran was diagnosed with an adjustment 
disorder with mixed disturbances of emotion and conduct.  Thus, 
in accordance with Clemons, VA must consider in the instant case 
whether the Veteran has any psychiatric disability that is 
etiologically related to his military service.  Therefore, the 
Board has re-characterized the issue as set forth on the title 
page to include service connection for an acquired psychiatric 
disorder to include adjustment disorder with mixed disturbances 
of emotion and conduct and PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in June 2007.  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  Once the Veteran has been afforded a VA examination, the 
VA must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  For records in 
custody of a Federal department or agency, VA must make as many 
requests as are necessary to obtain any relevant records, unless 
further efforts would be futile; however, the claimant must 
cooperate fully and, if requested, must provide enough 
information to identify and locate any existing records.

A preliminary review of the record with respect to the Veteran's 
claim of entitlement to service connection for cervical strain, 
claimed as a pinched disc in the neck and an acquired psychiatric 
disorder to include adjustment disorder with mixed disturbances 
of emotion and conduct and PTSD discloses a need for a further 
development prior to final appellate review.  In this regard, the 
Board finds that there may be outstanding service personnel 
records, service treatment records, and VA and private medical 
records pertinent to the current claim that should be associated 
with the claims file before a decision on the merits of the claim 
can be undertaken.  Additionally, the Board concludes that the 
Veteran should be afforded a VA psychiatric examination to 
determine if he has an acquired psychiatric disorder related to 
his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, the July 2007 general VA examination should be 
forwarded to the examining physician for a medical opinion to 
address the question of whether it is least as likely as not that 
the Veteran's neck injury is related to his active military 
service.

In a February 2008 statement, the Veteran reported that he 
received treatment for his PTSD at the Kansas City VA Medical 
Center (VAMC) from December 2006 to present and that he received 
treatment for his pinched disc at the Green Clinic Kansas City 
VAMC from December 2006 to present.  A review of the Veteran's 
claims file indicates a VA discharge summary dated May 2007 and 
treatment records dated from October 2008 to January 2009.  On 
remand, the Veteran's treatment records from December 2006 to 
present should be obtained.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. at 39852.

Here, the Veteran reported several stressors in his December 2007 
and February 2008 statements.  Specifically, the Veteran reported 
that his unit was involved in small arms fire while he was the 
gunner in a humvee.  The Veteran stated "I could hear the 
bullets whizzing by and I returned fire."  The Veteran reported 
that his unit performed routine clearances where he saw dozens of 
improvised explosives devices (IED) and was involved in three 
small arms fire fights.  The Veteran reported that he saw an 
American vehicle blown up and on fire and that he saw dead U.S. 
soldiers after arriving on the scene of an IED blast.  In his 
February 2008 statement, the Veteran also reported that there was 
a continual fear from IEDs.

The Veteran's lay statements and DD 214s indicate that he served 
as a combat engineer in Kuwait in November 2005 and in Iraq from 
November 2005 to November 2006.  In a February 2008 statement the 
Veteran reported that he has had problems adjusting to "every 
day life" since returning from Iraq.  Specifically, the Veteran 
reports trouble keeping a job, poor interaction with others due 
to extreme anxiety, and trouble sleeping.

The Veteran's assertions throughout the appeal have been 
consistent and the evidence of record supports the assertions.  
Therefore, pursuant to the new regulation and absent clear and 
convincing evidence otherwise, the Veteran's stressor is 
considered verified.  

However, the evidence of record does not indicate that the 
Veteran has been diagnosed with PTSD.  A May 2007 VA discharge 
summary indicates that the Veteran was diagnosed with alcohol 
intoxication, alcohol abuse, and adjustment disorder with mixed 
disturbances of emotion and conduct.  Additionally, the evidence 
of record does not indicate that the Veteran's stressor is 
sufficient to support a diagnosis of PTSD.  The Court held that 
the sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  West v. 
Brown, 7 Vet. App. 70, 79 (1994).  Although the Veteran failed to 
appear for a PTSD VA examination scheduled in August 2007, it is 
unclear as to the reason for such failure particularly in light 
of the fact that the Veteran did report for the other scheduled 
examinations.  Since this case must be remanded for additional 
development, the Board finds that the Veteran should again be 
afforded the opportunity to report for a VA examination to 
determine whether or not he has PTSD or some other acquired 
psychiatric disorder attributable to the stressor in service.

The Veteran was afforded a general VA examination in July 2007.  
However, no medical opinion was given and there is no medical 
evidence of record that addresses whether it is least as likely 
as not that the Veteran's neck injury is related to his active 
military service.  In a May 2007 statement, the Veteran reported 
that "[t]he pinched disk happened during a nearly instant stop 
from 50 mph while [I] was standing in the turret of a humvee."  
The Veteran has consistently reported that the injury occurred 
from the abrupt humvee stop throughout the appeal and the Board 
finds the Veteran's statements to be credible.  Since the Veteran 
was provided an examination, it must be an adequate examination 
in that it provides a medical opinion as to whether the Veterans 
neck injury is related to military service.  Barr, 21 Vet. App. 
at 312.  Therefore, the Veteran's claims file should be returned 
for a medical opinion on whether the Veteran's cervical strain, 
claimed as a pinched disk in the neck, is related to military 
service.

Finally, the evidence of record indicates that the Veteran's 
active duty service personnel records and service treatment 
records have not been located.  The RO was unable to obtain the 
Veteran's records after contacting his current guard unit and the 
Missouri National Guard in St. Louis.  Since this case must be 
returned to the RO for additional development, the RO should 
attempt to obtain the Veteran's records from the U.S. Army Human 
Resources Command or the Adjutant General of Missouri.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to 
secure any additional service personnel and 
treatment records.  Specifically, the RO/AMC 
should contact U.S. Army Human Resources 
Command in St. Louis and the Adjutant General 
of Missouri.  Additionally, the RO/AMC should 
contact any other available resources not 
already contacted to obtain the Veteran's 
service personnel and treatment records. If 
the search for such records has negative 
results, the RO/AMC should notify the Veteran 
and place a statement to that effect in the 
Veteran's claim file.

2.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to PTSD and cervical strain, 
claimed as pinched disc in the neck, 
including any and all records from the Kansas 
City VAMC dated since December 2006.  An 
attempt must be made to obtain, with any 
necessary authorization from the Veteran, 
copies of pertinent treatment records 
identified by him in response to this request 
which have not been previously secured.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain named 
records, such records cannot be obtained, the 
Veteran must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made to 
obtain those records must be explained; and 
(c) any further action to be taken by VA with 
respect to the claims must be noted.  The 
Veteran must then be given an opportunity to 
respond.

3.  Following completion of the foregoing 
directives and any additional development 
deemed necessary by the RO/AMC, the Veteran 
should be scheduled for a VA examination to 
determine whether it is at least as likely as 
not that the Veteran has PTSD or some other 
acquired psychiatric disorder that is the 
result of his military service.  All 
indicated tests and studies should be 
accomplished, and the examiner should comply 
with the instructions above, to include an 
opinion as to whether it is at least as 
likely as not that PTSD or some other 
diagnosed acquired psychiatric disorder was 
incurred in or is otherwise related to 
service.  Any psychiatric diagnosis should be 
in accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV (DMS-IV).  
After review of the pertinent material, 
including the Veteran's statements regarding 
his stressors during service, as well as a 
copy of this remand, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD.  In this regard, the 
examiner must indicate whether the verified 
stressors are adequate to support a diagnosis 
of PTSD and whether the Veteran's symptoms 
are related to the claimed stressors.  The 
examiner must also specifically state whether 
or not the claimed stressors are related to 
the Veteran's fear of hostile military or 
terrorist activity.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

4.  The RO/AMC should forward the appellant's 
claims file to the examiner who issued the 
July 2007 general VA examination for the 
purpose of obtaining a medical opinion based 
upon all evidence of record as to whether it 
is at least as likely as not that the 
Veteran's cervical strain, claimed as a 
pinched disc in the neck, is related to 
trauma experienced by the appellant during 
combat service from November 2005 to November 
2006, to include trauma incurred during an 
abrupt humvee stop.  If the examiner who 
issued the July 2007 general VA examination 
is unavailable, the Veteran's claims file 
should be forwarded to an appropriately 
qualified VA examiner for a medical opinion.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If such examiner indicates 
that he or she cannot respond to the Board's 
question without examination of the Veteran, 
such an examination should be afforded the 
Veteran.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

